                                               - CERTIFIED
                              8:21-cv-00259-BCB-SMB Doc # 1-1MAIL®
                                                              Filed: 07/12/21 Page 1 of 11 - Page ID # 4




                                                          1 11                                        Hasler                   FIRST-CLASS MAIL

                                                                                                      06/10/2021
                                                                                                      U SIP-OSifiNG E     $007.16° -
. BERRY LAW                                 7020 3160 0002 3221 0678                                                           ZIP 68504
                                                                                                                             011E11679607
 6940 "0" Street, Suite 400
  Lincoln, Nebraska 68510
With offices in Omaha and Seward




                                                        Alegent Health — Bergan Mercy Health System
                                                        d o CT Corp System, Registered Agent
                                                        5601 S. 59th Street, Ste C
                                                        Li nco.l.h,.N E.6E516




                                                 Etat i6S27.546 C035
                                                                                                                           EXHIBIT 1•
                                                                            iliolilliffilliteilisfftli.1111111111411tilipiiillts•ilililiili
  8:21-cv-00259-BCB-SMB Doc # 1-1
                               a,
                                  Filed: 07/12/21 Page 2 of 11 - Page ID # 5

Image ID:
D00736721D01                                                           Doc. No.   736721


               IN THE DISTRICT COURT OF Douglas COUNTY, NEBRASKA
                      1701 Farnam
                      Omaha              NE 68183




Deborah Bjorman v. Alegent Hlth Bergan Mercy Hlth Sys
                                                               Case ID: CI 21     6291



TO: Alegent Health Bergan Mercy Health
DBA: Alegent Creighton Hlth Bergan Mercy       DBA: CHI Health Creighton Univ Med Ctr




You have been sued by the following plaintiff(s):

    Deborah Bjorman




Plaintiff's Attorney:    Susan M Napolitano
Address:                 6940 0 Street #400
                         Lincoln, NE 68510

Telephone:               (402) 466-8444    '

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.

                                                                   •

Date:   JUNE 10, 2021        BY THE COURT:
                                                         Clerk4414"

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

          Alegent Health Bergan Mercy Health
          c/o CT Corp System, Reg Agent
          5601 S 59th Street, Ste C
          Lincoln, NE 68516

Method of service: .Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.




                                                                            EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 3 of 11 - Page ID # 6
                                                                    Filed in Douglas District Court
                                                                            *** EFILED***
                                                                   Case Number: D01C1210006291
                                                                     Transaction ID: 0013582662
                                                              _ Filina_WAM/2021 04:35:31 PM CDT
        IN THE DISTRICT COURT OF DOUGLAS COUNTY,


DEBORAH BJORMAN,                                      Case No. Cl 21-

             Plaintiff,
                                                      COMPLAINT, DEMAND
VS.                                                   FOR JURY TRIAL AND
                                                           PRAECIPE
ALEGENT HEALTH - BERGAN MERCY
HEALTH SYSTEM d/b/a
ALEGENT CREIGHTON HEALTH
BERGAN MERCY HEALTH SYSTEM
and d/b/a CHI HEALTH CREIGHTON
UNIVERSITY MEDICAL CENTER-
BERGAN MERCY,

             Defendant.


        COMES NOW the Plaintiff, by and through her attorneys, and for her

 causes of action against the Defendant states as follows:

        1.     This is an action seeking redress for the violation of the rights

 guaranteed the Plaintiff by the Fair Labor Standards Act, 29 U.S.C. Section 201

 et.seq. and the laws of the State of Nebraska, including, but not limited to the

 Nebraska Wage Payment and Collection Act, the Nebraska Fair Employment

 Practices Act, Neb. Rev. Stat. Section 48-1114 et.seq., Neb. Rev. Stat Sec. 48-

 1201 et.seq and Neb. Rev. Stat. Section 20-148.

        2.     This Court has original jurisdiction over the claims arising under

 Nebraska law and has concurrent jurisdiction over the federal claims arising

 under 29 U.S.C. Section 201 et. seq.

       3.      Plaintiff Deborah Bjorman is a resident of Lincoln, Lancaster

 County, Nebraska.




                                                                               EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 4 of 11 - Page ID # 7




       4.      Upon information and belief, the Defendant is an employer located

 in Douglas County, Nebraska. The Defendant is an employer as that term is

 defined pursuant to the applicable state and federal statutes set forth herein.

       5.     The plaintiff has fulfilled all the administrative prerequisites to filing

 the instant action. The instant action is timely under both state and federal law.

       6.      At all times alleged herein and upon information and belief, the

 Plaintiff was employed as a nurse practitioner from approximately July of 2001

 until June 17, 2019. Plaintiff satisfactorily performed her job with the Defendant

 until the date of her wrongful termination on June 17, 2019.

       7.      Plaintiff believes she has been discriminated against on the basis of

 whistleblower retaliation, in violation of Section 48-1114(1)(c) of the Nebraska

 Fair Employment Practice Act.

       8.      On or around April 18, 2016, Supervisor for Neo-Natal Nurse

 Practitioners Sarah Mayhue ("Mayhue") told Plaintiff that Defendant's practice

 had been to use PTO hours to balance out full time weekly hours in a pay period

 for employees, even if the employee had worked 60 hours one week, and not

 worked the required 36 hours per week in the other week of the pay period.

        For example, for Week 1, an employee worked 60 hours. Of those 60

 hours, 40 hours are paid at the normal rate and 20 hours are overtime pay. But

 on week 2, if employee works 12 hours, then the employee would have to use 24

 hours of PTO time to compensate for not working a full-time week. Employee is

 unable to "bank" any more PTO hours because limit has been reached.

 Employee loses 24 hours of earned PT0s. Employee also loses additional funds



                                           2



                                                                                 EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 5 of 11 - Page ID # 8




  in retirement account or 401K. Employee loses additional income that pay

  period.

        9.       Employee's loss of Paid Time Off hours resulted in loss of earned

  income, loss of income for the pay period, and loss of funds placed into

  retirement accounts.

         10. Plaintiff reported the error to Lisa Yates on or around April 18, 2016,

  and she said that she would look into it.

         1 1. APRN Rachel Butler ("Butler") also sent an email to all nurses on April

  18, 2016 stating employees could now use PTO if they were short hours one

  week but over hours the other week.

         12.     Plaintiff met with HR Representative Todd Hoffman ("Hoffman") on

  May 16, 2016. Plaintiff emailed Hoffman in October of 2016 to check the status of

 correcting the payroll issue, and he told Plaintiff that he thought she was looking

  into the matter. Plaintiff explained to him that she does not have access to that

  information.

         13.     Plaintiff continued to raise concerns about this practice over the

  next year and a half, however Mayhue and Butler both stated that Hoffman

  needed Plaintiff to provide specific examples of the payroll issue.

         14.     On January 17, 2019, Butler and Unit Director Lauren Westerdale

 ("Westerdale") asked Plaintiff if her payroll concerns had been resolved and she

 told them they had not been resolved. They then told Plaintiff that she would

  need to get a Nursing License in Iowa. Plaintiff took all steps necessary to get

  her Nursing License in Iowa, but because the process takes a long time, she was




                                                                               EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 6 of 11 - Page ID # 9




 given a final written warning on January 24, 2019 for not having yet obtained her

 Iowa License. It took others a long time to get their Iowa Licenses as well, but

 nobody else was written up for this.

        15.       In April of 2019, Plaintiff was harassed when Westerdale told her

 that she wanted Plaintiff to stop talking about the payroll issue.

        16.       On June 14, 2019, Plaintiff was brought in to talk to Westerdale,

 Butler, and Director of Women's Services Lisa Strasheim ("Strasheim") regarding

 an IRIS report made by RNs regarding an exam that Plaintiff performed on a

 baby on May 26, 2019.

        17. Plaintiffs assessment of the baby was correct, and no harm came to

 the baby, however Plaintiff was told that the RNs did not think the Neo-Natal

 Nurse Practitioners, including Plaintiff, took their concerns seriously. Concerns

 were also brought up that Plaintiffs exam notes did not match the RNs

 description of her exam, though the RN was not present for the entire exam.

 Plaintiff was suspended for this, pending investigation.

        18.       On June 17, 2019, Plaintiff was terminated by Strasheim and

 Westerdale for the allegations in the IRIS report from May.

        19.       To Plaintiffs knowledge, nobody has ever been disciplined or

 terminated for issues brought up in an IRIS report. IRIS reports are intended to

 be for quality assurance and are not intended for punitive action.

        20        Plaintiffs job performance was satisfactory for the 17 years prior to

 this incident.




                                             4



                                                                                EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 7 of 11 - Page ID # 10




         21.    As set forth above, the Defendant's actions regarding

  compensation of the Plaintiff was willful and was done with a reckless disregard

  of the Plaintiffs rights under state and federal law. Plaintiff is due and owing

  monetary compensation for the PTO that should have accrued. The wages and

  compensation in dispute have been due and owing for more than thirty (30) days

  from the date of the Plaintiffs last regularly scheduled payday.

         22.    All of the aforementioned discriminatory and retaliatory acts and

  conduct were done while the supervisors, agents, and/or management level

  employees were acting in the scope and course of their employment with the

  Defendant. All discriminatory and retaliatory acts alleged herein occurred within

  Douglas County, the State of Nebraska.

         23.    At all time relevant, Defendant was aware of its duty and

  obligations under the aforementioned statutes; the Defendant's conduct was

  willful and/or done with a reckless disregard of the Plaintiffs rights. Liquidated

  damages and/or punitive damages are appropriate.

                                        COUNT I

         Plaintiff incorporates paragraphs 1 through 23 as if fully set forth herein.

         24     As set forth above, the Defendant has violated the Fair Labor

  Standards Act when forcing employees to use PTO to meet a 40 hour work week

  and by retaliating against the Plaintiff after she engaged in a protected activity of

  reporting illegal conduct of the Defendant. Said conduct is violative of the FLSA.




                                            5



                                                                                EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 8 of 11 - Page ID # 11




         25.    As a result of the Defendant's illegal actions, the Plaintiff has

  sustained lost wages, lost retirement, lost PTO, and incurred attorney's fees and

  costs in bringing this action.

         26.    The Defendant's actions were willful and were done with a reckless

  disregard of the Plaintiffs rights. Liquidated damages, lost wages, interest on

  said wages, front pay, attorney's fees, and costs are appropriate in the instant

  action.

                                      COUNT II

         Plaintiff incorporates paragraphs 1 through 26 as if fully set forth herein.

         27.    As set forth above, the Defendant has violated Neb. Rev. Stat.

  Section 48-1201 et.seq. by refusing to compensate Plaintiff in a manner required

  under said law for overtime work performed by the Plaintiff and retaliating against

  the Plaintiff after she opposed the Defendant's illegal activities.

         28.    As a result of the Defendant's illegal actions, the Plaintiff has

  sustained lost wages, lost retirement, lost PTO, and incurred attorney's fees and

  costs in bringing this action.

         29.    The Defendant's actions were willful and were done with a reckless

  disregard of the Plaintiffs rights. Liquidated damages are appropriate in the

  instant action as are a recovery of lost wages and interest thereon, attorney's fee

  and costs.

                                      COUNT Ill

         Plaintiff incorporates paragraphs 1 through 29 as if fully set forth herein.




                                            6



                                                                                EXHIBIT 1
.47   8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 9 of 11 - Page ID # 12




               30.    Defendant retaliated against the Plaintiff after she reported and/or

        opposed a practice and/or action of the Defendant which she believed was

        unlawful under state or federal law. Such conduct violates Neb. Rev. Stat.

        Section 48-1101 et.seq and the public policy of the State of Nebraska.

               31.    As a result of the Defendant's retaliatory conduct, the Plaintiff has

        incurred lost income and continues to incur these damages. Plaintiff has

        sustained lost wages, lost retirement, lost PTO, has incurred emotional harm, is

        due compensatory damages, attorney's fee, and costs as a result of the

        Defendant's unlawful actions.

               32.    At all times alleged herein, the Defendant was aware of its duties

        and obligations under the law. The Defendant's willful conduct violates the laws

        and/or public policy of the State of Nebraska and/or the Defendant engaged in

        conduct which was in reckless indifference to the rights of the Plaintiff. Punitive

        and/or liquidated damages are appropriate as are lost wages, interest thereon,

        reinstatement or front pay, compensatory damages, attorney's fee, and costs.

               WHEREFORE, Plaintiff respectfully requests that this Court assume

        jurisdiction herein as to all counts alleged herein and grant the following relief:

               A.     Declare the conduct of the Defendant to be violative of the rights of

        the Plaintiff under the appropriate federal or state law or laws;

               B.     Direct the Defendant to pay an award of back pay, overtime pay, all

        the job related benefits and job related increments to which she is entitled,

        including interest thereon, or to find that reinstatement is not appropriate and to

        award her front pay according to law;



                                                  7



                                                                                       EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 10 of 11 - Page ID # 13




          C.    Award the Plaintiff compensatory damages for pain, suffering,

  humiliation, inconvenience, and emotional distress in an amount to be

  determined by the jury or the court;

          D.    Award the Plaintiff punitive and/or liquidated damages against the

  Defendant in an amount to be determined by the jury or the Court for the causes

  of action;

          E.    Enjoin the Defendant from any further retaliation against the

  Plaintiff;

          F.    Award the Plaintiff costs and reasonable attorney's fees and such

  other and further relief as the Court deems just and reasonable and appropriate

  to correct the wrong done to the Plaintiff.



                                            Respectfully submitted,

                                            DEBORA BJORMAN, PLAINTIFF.



                                     BY:    /s/ Susan M. Napolitano
                                            Susan M. Napolitano #23437
                                            Christopher Ferdico, #20988
                                            BERRY LAW FIRM
                                            6940 0 Street, Suite 400
                                            Lincoln, NE 68510
                                            Phone:(402)466-8444
                                            Email: susan(a.isberrvlaw.com
                                            Lawyers for Plaintiff




                                            8



                                                                                EXHIBIT 1
8:21-cv-00259-BCB-SMB Doc # 1-1 Filed: 07/12/21 Page 11 of 11 - Page ID # 14




                                     PRAECIPE

         Please issue a summons in the above-captioned matter for service of the
  Complaint and deliver the same to the Plaintiffs attorney for service by Certified
  Mail upon the defendant at the following address:

  REGISTERED AGENT FOR DEFENDANT:

  C T CORPORATION SYSTEM
  5601 SOUTH 59TH STREET
  SUITE C
  LINCOLN, NE 68516

                                                  /s/ Susan M. Napolitano
                                                  Susan M. Napolitano #23437




                                          9



                                                                              EXHIBIT 1
